Title: To Thomas Jefferson from Henry Dearborn, 12 December 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     
                        12 Dec 1808
                     
                  
                  Sir, there being strong grounds for suspecting the Little Turtle of double dealing between us, and the British officers in upper Canada to whom he pay’d a visit a short time before he set out on his Journey to this place, it may be a question whether some allusions to his friendly feelings towards the British Govt. or to overtures from that quarter to him, may be mentioned in your Answer.—I intend to have a conversation with him this evening and shall endeavor to draw from him the motives & result of his last visit to uper Canada—I will wait on you in the morning, with the papers sent to this office.
                  Yours
                  
                     H. Dearborn
                     
                  
               